Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election of Group I in the reply filed on 11-17-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Renumbered claims 18-26 original claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-17-21.

Claim Objections

3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, 
Claim 1 is objected to because of the following informalities: in line 3 “substrate that inoculated” should be - -substrate that is inoculated- -.  Appropriate correction is required.
There are two claims numbered 13 and therefore the second of the claims numbered 13 and claims 14-25 will be renumbered as follows.
Misnumbered claim second of claims 13 has been renumbered 14.
Misnumbered claim 14 has been renumbered 15.
Misnumbered claim 15 has been renumbered 16.
Misnumbered claim 16 has been renumbered 17.
Misnumbered claim 17 has been renumbered 18.
Misnumbered claim 18 has been renumbered 19.
Misnumbered claim 19 has been renumbered 20.
Misnumbered claim 20 has been renumbered 21.
Misnumbered claim 21 has been renumbered 22.
Misnumbered claim 22 has been renumbered 23.
Misnumbered claim 23 has been renumbered 24.
Misnumbered claim 24 has been renumbered 25.
Misnumbered claim 25 has been renumbered 26.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0014468 to Mycoworks, Inc. (hereinafter Mycoworks) in view of 4,313,278 to Pointing et al. (hereinafter Pointing), further in view of U.S. Patent Application Publication No. 2017/0049059 to Bayer et al. (hereinafter Bayer), and further in view of JP Pat. No. 2017-222090 to Japan Polyethylene Corp et al. (hereinafter Japan Polyethylene Corp). It is noted that the Mycoworks reference is published less than one year from the effective filing date of the present application given the provisional application priority date of 10-18-18 and that the Mycoworks reference has the same assignee as the present application and has common inventors to the present application. However, the Mycoworks reference is being used as prior art since it has at least one different inventor than in the present application.
Regarding Claim 1, Mycoworks discloses a mycelium growth bed (A growth enclosure can be any type of container adapted for culturing cells, bacteria, and/or mycelia and that can contain the nutritive vehicle while minimizing opportunities for infection and allowing for the control of environmental factors such as temperature, humidity, light levels, and CO2 and O2 concentrations, Para. (0138) comprising: an apparatus having an enclosed wall and a floor (FIG. 
at least one uniform layer of mycelium composite adaptable to extend through the plurality of pores (In some instances, the living tissues that extend through the intermediate layer are manipulated to achieve a material having a desired thickness, shape, size and qualities, Para. [0017]; In one instance of the invention, a sheet of fungal tissue is grown by means of fungal hyphae expressed through an intermediate and perforated layer into the form of a layer within a growing environment, Para.(0177). Mycoworks fails to explicitly disclose said apparatus is a tray; a conveying platform configured to fit within the tray and adaptable to support the mycelium substrate thereby forming at least one continuous substrate plane; and resulting in a reduction of tear strength within the perforation layer. Pointing teaches using a tray for growing mycelium (The invention provides a method of growing mushrooms comprising filling a tray with compost mixed with mushroom spawn, covering the compost with a layer of casing medium, supporting the tray in a horizontal disposition under growing conditions until the mycelium of the spawn has fully colonized the casing medium which is thereby consolidated, Col. 1, Lns. 45-51). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mycoworks with the teaching of Pointing for the purpose of using an apparatus shown to be an effective apparatus for growing mycelium. Bayer teaches a platform fitting within an enclosure to provide support for a substrate layer for mycelial growth (The composite material is comprised of a substrate of discrete particles and a network of interconnected mycelia cells bonding the discrete particles together, Abstract; FIG. 12 illustrates a layered substrate with an added layer in accordance with the invention, Para. [0032]; In FIG. 12, a stiff sheet 11 comprised of OSB (oriented strand board) or other suitable veneer is added to 
Regarding Claim 2, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the mycelium substrate is altered for the optimal growth of the mycelium composite utilizing at least one altering mechanism (Chemical supplements, such as forskolin, may also be added to the nutritive vehicle, or misted onto the 
	Regarding Claim 3, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the at least one uniform layer of mycelium composite grows through the plurality of pores utilizing a plurality of initial growth conditions (The
intermediate layer 40 is placed on an exposed surface of the nutritive vehicle 30 and is intended to physically isolate the growing fungal material from the nutritive vehicle. It can take the form of a membrane or fabric that is permeable to the growing fungal material 50 but not to the particles of the nutritive vehicle. It enables uniform growth of the fungal material 50 by providing uniform initial conditions of growth and enables the fungal material 50 to be cleanly removed without damaging the nutritive vehicle 30 during the delamination process 70, Para. [0144].
	Regarding Claim 4, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the perforation layer is selected from a group consisting of: a piece of wire mesh, a nylon woven matrix and a fabric (In one instance of the
invention, a sheet of fungal tissue is grown by means of fungal hyphae expressed through an intermediate and perforated layer into the form of a layer within a growing environment, Para. [0177]; Yet another object of the invention is to provide methods for creating an intermediate layer comprising a woven or porous surface that form a partial or complete laminate upon the surface of a colonized fungal substrate, Para. [0030].

Regarding Claim 6, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the perforation layer uniformly separates the mycelium substrate from the mycelium composite during a delamination process (The
intermediate layer 40 is delaminated as indicated at block 70 to terminate further growth of the fungal inoculum 10, thereby obtaining the fungal material 80, which can be processed for further use as indicated at block 90, Para. [0131].
Regarding Claim 7, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the perforation layer connected between the mycelium substrate and the mycelium composite reduces the force required to remove a top layer portion of the at least one uniform layer of the mycelium composite (Such a method would include an intermediate layer that controls the interaction of the fungal material's structure with the substrate, for example by providing a membrane permeable to the fungal hyphae but not to substrate particles and fibers, thus allowing for easy separation of the two and eliminating additional processes for removing substrate particles and fibers from the harvested fungal materials. Such a method would include an intermediate layer that prevents the fungal material 
	Regarding Claim 8, modified Mycoworks discloses the mycelium growth bed of claim 7, and Mycoworks further discloses wherein the force required in removing the top s layer portion of the mycelium composite is lower than the delamination force of the mycelium composite above the perforation layer (Such a method would include an intermediate layer that controls the interaction of the fungal material's structure with the substrate, for example by providing a membrane permeable to the fungal hyphae but not to substrate particles and fibers, thus allowing for easy separation of the two and eliminating additional processes for removing substrate particles and fibers from the harvested fungal materials. Such a method would include an intermediate layer that prevents the fungal material from permanently adhering to the substrate and which prevents damaging or tearing of the substrate when the fungal material is removed
therefrom, Para. 0016]; Another objective of the invention is to provide an intermediate layer that may be separable from the substrate with minimal force and processes required, Para. (0023).
Regarding Claim 9, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the perforation layer creates a delimiting structure for growing additional organismal expressions of mycelium cells thereby determining what grows outwards (The intermediate layer may be delaminated from the nutrient source out of which it has grown to terminate further growth of the material, or the fungal tissue layer may be delaminated from the intermediate layer, which is left in place and optionally reused. The 
Regarding Claim 10, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the growth of the mycelium composite is periodically manipulated to obtain the mycelium composite in desired characteristics (The fungal
substrate precursor material may be cultivated in either batch or continuous processes and the fungal tissues may be modified and directed during growth in order to achieve uniform characteristics across a surface, or be engineered to take on distinct local qualities through manipulation of growing tissue, Para. [0019].
Regarding Claim 11, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the perforation layer prevents the mycelium composite from permanently adhering to the mycelium substrate and damaging the substrate
while separating the mycelium composite from the mycelium substrate thereby enabling the mycelium substrate to be reused to grow additional mycelial structures (Such a method would include an intermediate layer that prevents the fungal material from permanently adhering to the substrate and which prevents damaging or tearing of the substrate when the fungal material is removed therefrom. Such a method would further allow the substrate to be reused for growing other fungal materials, Para. [0016].
	Regarding Claim 12, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses the lid is adaptable to detachably attach with the enclosed wall of the tray (A lid 206 is placed on top of the box-like enclosure 200 that is large enough to 
Regarding Claim 13, modified Mycoworks discloses the mycelium growth bed of claim 1, and Mycoworks further discloses wherein the perforation layer is a layer that fungal matter will not readily degrade structurally (In an alternate embodiment, the material of the intermediate layer 40 comprises a polymer that is not degraded by the fungi, Para. [0147].
Regarding Claim 14, Mycoworks discloses a mycelium growth bed (A growth enclosure can be any type of container adapted for culturing cells, bacteria, and/or mycelia and that can contain the nutritive vehicle while minimizing opportunities for infection and allowing for the control of environmental factors such as temperature, humidity, light levels, and CO2 and O2 concentrations, Para. [0138]) comprising: an apparatus having an enclosed wall and a floor (FIG. 3 illustrates an enclosure for placing a nutritive vehicle in accordance with the preferred embodiment of the present invention, Para. [0044]; FIG. 3 discloses an apparatus comprising a floor and four walls); the mycelium substrate being inoculated and colonized with a strain of mycelium composite (FIG. 4 illustrates the nutritive vehicle placed within the enclosure in accordance with the preferred embodiment of the present invention, Para. [0045]; The substrate utilized may comprise a mixture of discrete particles and nutrients and in some instances, is provided in an enclosure. A fungal inoculum may be prepared using a desired fungi strain.... The fungal inoculum may be introduced into the substrate within the enclosure or prior to being introduced to the enclosure so as to provide an even distribution of the fungus throughout. The substrate is left to colonize, Para. [0017]; The desired fungi strain is propagated throughout the 
Regarding Claim 15, modified Mycoworks discloses the mycelium growth bed of claim 14, and Mycoworks further discloses wherein the mycelium substrate is altered for the optimal growth of the mycelium composite utilizing at least one altering mechanism (Chemical 
Regarding Claim 16, modified Mycoworks discloses the mycelium growth bed of claim 14, and Mycoworks further discloses wherein the perforation layer uniformly separates the mycelium composite from the mycelium substrate during a delamination process without
damaging the mycelium substrate (Such a method would include an intermediate layer that prevents the fungal material from permanently adhering to the substrate and which prevents damaging or tearing of the substrate when the fungal material is removed therefrom. Such a method would further allow the substrate to be reused for growing other fungal materials, Para. [0016]; The intermediate layer 40 is delaminated as indicated at block 70 to terminate further growth of the fungal inoculum 10, thereby obtaining the fungal material 80, which can be processed for further use as indicated at block 90, Para. (0131).
Regarding Claim 17, modified Mycoworks discloses the mycelium growth bed of claim 14, and Mycoworks further discloses wherein the perforation layer is selected from a group consisting of: a piece of wire mesh, a nylon woven matrix and a fabric (In one instance of the
invention, a sheet of fungal tissue is grown by means of fungal hyphae expressed through an intermediate and perforated layer into the form of a layer within a growing environment, Para. [0177]; Yet another object of the invention is to provide methods for creating an intermediate layer comprising a woven or porous surface that form a partial or complete laminate upon the surface of a colonized fungal substrate, Para. [0030].
.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to fungal growth devices in general:
	U.S. Pat. No. 3,842,534 to Walters et al. – shows fungal growth device
	U.S. Pat. No. 4,001,966 to Metzner – shows fungal growth device
	U.S. Pat. No. 5,040,328 to Coon – shows fungal growth device
	U.S. Pat. No. 6,018,906 to Pia et al. – shows fungal growth device
	U.S. Pat. No. 6,622,423 to Riccardi – shows fungal growth device
	U.S. Pub. No. 2013/0199088 to Juscius – shows fungal growth device


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643